 1    QUINN EMANUEL URQUHART & SULLIVAN, LLP                KEKER, VAN NEST & PETERS LLP
      Charles K. Verhoeven (Bar No. 170151)                 Robert A. Van Nest (Bar No. 84065)
 2     charlesverhoeven@quinnemanuel.com                     rvannest@keker.com
      David Eiseman (Bar No. 114758)                        Leo L. Lam (Bar No. 181861)
 3     davideiseman@quinnemanuel.com                         llam@keker.com
      Sam Stake (Bar No. 257916)                            Daniel Purcell (Bar No. 191424)
 4     samstake@quinnemanuel.com                             dpurcell@keker.com
      50 California Street, 22nd Floor                      Matthew M. Werdegar (Bar No. 200470)
 5    San Francisco, California 94111-4788                   mwerdegar@keker.com
      Telephone:     (415) 875-6600                         Ryan K. Wong (Bar No. 267189)
 6    Facsimile:     (415) 875-6700                          rwong@keker.com
                                                            Christina Lee (Bar No. 314339)
 7    Lance Yang (Bar No. 260705)                            clee@keker.com
       lanceyang@quinnemanuel.com                           633 Battery Street
 8    865 S. Figueroa St., 10th Floor                       San Francisco, CA 94111-1809
      Los Angeles, California 90017                         Telephone:     (415) 391-5400
 9    Telephone: (213) 443 3000                             Facsimile:     (415) 397-7188
      Facsimile:    (213) 443 3100
10                                                          Attorneys for Defendant
      Attorneys for Plaintiff Keyssa, Inc.                  Essential Products, Inc.
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14
      KEYSSA, INC.,                                       CASE NO. 4:17-cv-05908-HSG
15
                     Plaintiff,                           JOINT STIPULATION AND ORDER FOR
16                                                        DISMISSAL WITH PREJUDICE
             vs.
17                                                        Judge:        Hon. Haywood S. Gilliam, Jr.
      ESSENTIAL PRODUCTS, INC.,
18                                                        Date Filed:   October 16, 2017
                     Defendant.
19                                                        Trial Date:   April 20, 2020
20                                                        Jury Trial Demanded
21          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff and Counterclaim-
22 Defendant Keyssa, Inc. and Defendant and Counterclaim-Plaintiff Essential Products, Inc. hereby

23 stipulate to the dismissal with prejudice of this action, including all claims and counterclaims stated

24 herein, with each party to bear its own attorney’s fees and costs.

25

26

27

28
                                                                                  Case No. 4:17-cv-05908-HSG
                             JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1 Dated: May 10, 2019                       Respectfully submitted,

 2                                           QUINN EMANUEL URQUHART & SULLIVAN, LLP

 3

 4                                            By:/s/ David Eiseman
                                                 David Eiseman
 5                                               Charles K. Verhoeven
                                                 Sam Stake
 6
                                                  QUINN EMANUEL URQUHART & SULLIVAN, LLP
 7                                                50 California Street, 22nd Floor
                                                  San Francisco, California 94111
 8                                                (415) 875-6600
                                                  (415) 875-6700 (facsimile)
 9
                                                  Lance Yang
10                                                865 S. Figueroa St., 10th Floor
                                                  Los Angeles, California 90017
11                                                (213) 443 3000
                                                  (213) 443 3100 (facsimile)
12
                                                  Attorneys for Plaintiff Keyssa, Inc.
13

14 Dated: May 10, 2019                       Respectfully submitted,
15                                           KEKER, VAN NEST & PETERS LLP
16

17                                            By:/s/ Daniel Purcell
                                                 Robert A. Van Nest
18                                               Leo L. Lam
                                                 Daniel Purcell
19                                               Matthew M. Werdegar
                                                 Ryan K. Wong
20                                               Christina Lee
21                                                KEKER, VAN NEST & PETERS LLP
                                                  633 Battery Street
22                                                San Francisco, CA 94111-1809
                                                  Telephone:     (415) 391-5400
23                                                Facsimile:     (415) 397-7188
24                                                Attorneys for Defendant Essential Products, Inc.
25

26

27

28
                                                   -2-                        Case No. 4:17-cv-05908-HSG
                         JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1                                            ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on whose

 3 behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

 4
     Dated: May 10, 2019                                /s/ David Eiseman
 5                                                      David Eiseman

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -3-                         Case No. 4:17-cv-05908-HSG
                            JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1                                             ORDER

 2        Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 Dated: May 13, 2019
                                                    Hon. Haywood S. Gilliam, Jr.
 5                                                  United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              Case No. 4:17-cv-05908-HSG
                         JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
